          Case 21-06833          Doc 27      Filed 07/21/21 Entered 07/21/21 15:32:50                            Desc Main
                                               Document     Page 1 of 1
Form 13-1


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


 In re:                                                                  )       Case No. 21-06833
          Halina M. Lubinska                                             )
                                                                         )       Chapter 13
                                                                         )
 SSN: XXX-XX-                                     Debtors                )       Honorable Donald R. Cassling


                                 ORDER TO EMPLOYER TO PAY THE TRUSTEE

 To: Food Equipment Technologies Co.
     Attn: Payroll Department
     600 Rose Rd.
     Lake Zurich, IL 60047-1560
          Attn: Payroll Department

 WHEREAS, the above named debtor has submitted a plan to pay his/her debts out of his/her future earnings,
 and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
 purpose of carrying out the Plan:

                                                                            Food Equipment Technologies Co.
 NOW IT IS THEREFORE ORDERED, that until further order of this Court,_____________________________________,
             _______________________________,
 employer of Halina M. Lubinska                                                                        350.00
                                                    deduct from the earnings of the debtor the sum of $____________
 each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
 M.O. Marshall, Trustee at least once a month at the following address:

                                          M.O. Marshall Chapter 13 Trustee
                                                     P.O. Box 588
                                                Memphis, TN 38101-0588

 IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
 Trustee;

 IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
 terminated and the reason for such termination;

 IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
 provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
 deduction other than authorized or directed by this order be made by the employer.
                                                               FOR THE COURT



 Date
 Entered:
                                                                         Jeffrey Allsteadt, Clerk, United States Bankruptcy Court

Debtor or Attorney Signature ______________________                                                  7/21/2021
                                                                                              Date:_______________
                                           ID Ss3xgL4tpDBEuC2VC8WPHMHe




  ✔       I agree to entry of this order without further notice or hearing.

          Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
          I of the Chapter 13 Plan.
